            Case 3:20-cv-01523-SI      Document 1      Filed 09/03/20     Page 1 of 22




Jeffrey S. Ratliff
RANSOM, GILBERTSON,
MARTIN & RATLIFF, LLP
8401 NE Halsey Street Suite 208
Portland, OR 97220
T: 503-226-3664
F: 503-243-6716
    rl500       ail.com



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON


  KEVIN HESSEL, Individually and On                 Case No.
  Behalf of All Others Similarly Situated,
                                                    CLASS ACTION COMPLAINT FOR
                                Plaintiff'          VIOLATIONS 0F THE FEDERAL
                     V.                             SECURITIHS LAWS

  PORTLAND GENERAL ELECTRIC
  COMPANY, MARIA POPE, and JAMES                    JURY TRIAL DEMANDED
  F. LOBDELL,

                                Defendants.




        Plaintiff Kevin Hessel ("Plaintiff"), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff's

information and belief is based upon, among other things, his counsel's investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Portland General

Electric Company ("PGE" or the "Company") with the United States ("U.S.") Securities and

Exchange Commission ("SEC"); (b) review and analysis of press releases and media reports issued

by and disseminated by PGE; and (c) review of other publicly available information concerning

PGE.




1 -CIVIL CLASS ACTION COMPLAINT
            Case 3:20-cv-01523-SI      Document 1       Filed 09/03/20     Page 2 of 22




                       NATURE OF THE ACTION AND OVERVIEW

       1.       This is a class action on behalfofpersons and entities that purchased or otherwise

acquired PGE securities between April 24, 2020 and August 24, 2020, inclusive (the "Class

Period"). Plaintiff pursues clalms against the Defendants under the Securities Exchange Act of

1934 (the "Exchange Act").

       2.       PGE is an electric utility that engages in the generation, transmission, distribution,

and retail sale of electricity in the state of Oregon. The Company also participates in wholesale

markets by purchasing and selling electricity and natural gas to meet the needs of its retail

customers.

       3.        On August 24, 2020, after the market closed, PGE announced that it had incurred

losses of $ 127 million as of August 24, 2020. PGE finher stated that "PGE persomel entered into

a number of energy trades during 2020, with increasing volume accumulating late in the second

quarter and into the third quarter, resulting in significant exposure to the Company." In addition,

PGE armounced that it had formed a Special Committee "to review the energy trading that led to

the losses and the Company' s procedures and controls related to the trading."

       4.        On this news, the company's share price fell $3.51, ornearly 8%, to close at $38.45


per share on August 24, 2020, on unusually heavy trading volume.

       5.        Throughout the class period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company's business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that PGE

lacked effective intemal controls over its energy trading practices; (2) that PGE personnel had

entered energy trades during 2020, with increasing volume accumulating late in the second quarter

and into the third quarter, that created significant negative flnancial exposure for PGE; (3) that, as

a result, the Company was reasonably likely to incur significant losses; and (4) that, as a result of

2 -CIVIL CLASS ACTION COMPLAINT
             Case 3:20-cv-01523-SI      Document 1       Filed 09/03/20     Page 3 of 22




the foregoing, Defendants' positive statements about the Company's t)usiness, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

       6.        As a result of Defendants' wrongful acts and omissions, and the precipitous decline

in the market value of the Company's securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

        7.       The claims asserted herein arise under sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j@) and 78t(a)) and Rule lob-5 promulgated thereunder by the SEC (17

C.F.R. § 240.lob-5).


        8.       This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391@) and section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. In addition, the Company's principal executive offices are

located in this District.

        10.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrunentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                             PARTIES

        11.      PlaintiffKevin Hessel, as set forth in the accompanying certification, incoxporated

by reference herein, purchased PGE securities during the Class Period, and suffered damages as a

3 -CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01523-SI          Document 1      Filed 09/03/20      Page 4 of 22




result of the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

        12.     Defendant PGE is incorporated under the laws of Oregon with its principal

executive offices located in Portland, Oregon. PGE's common stock trades on the New York Stock

Exchange ("NYSE") under the symbol "POR."

        13.     Defendant Maria Pope ("Pope") was the Company's Chief Executive Officer

("CEO") at all relevant times.

        14.      Defendant James F. Lobdell ("Lobdell") was the Company's Chief Financial

Officer ("CFO") at all relevant times.

        15.      Defendants pope and Lobdell (collectively the "Individual Defendants"), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company's reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company's reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material non-


public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that the

positive representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.

                                 SUBSTANTIVE ALLEGATIONS

                                            Backanund

        16.      PGE is an electric utility that engages in the generation, transmission, distribution,

and retail sale of electricity in the state of Oregon. The Company also participates in wholesale

4 ~ CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01523-SI          Document 1        Filed 09/03/20     Page 5 of 22




markets by purchasing and selling electricity and natural gas to meet the needs of its retail

customers.

                                 Materially False and Misleading
                            Statements Issued During the Class Period

        17.       The class period begins on April 24, 2020. On that day, PGE announced its first


quarter 2020 flnancial results in a press release that stated, in relevant part:

       "Our financial performance this quarter largely reflects conditions experienced

       prior to the COVID-19 pandemic," said Maria Pope, PGE president and CEO.
       "PGE is committed to serving the needs of our customers and our community
        during this time. Given the deteriorating economic outlook, the company is revising
        full-year earnings guidance to $2.20 to $2.50 per diluted share. This guidance
        includes a decrease in annual retail deliveries of 1 to 2%, weather adjusted, and
        reflects management actions to reduce operating and maintenance and capital
        spending. Our forecasts of long-term earnings growth remain at 4 to 6%."

                                            ***


        Revised guidance assumes:

              •   A decrease in annual retail deliveries of 1% to 2%, weather adjusted, with
                  decreases concentrated in the commercial sector, partially offset by
                  increased residential load, and flat industrial loads;

              •   Average hydro conditions for the year;

              •   Wind generation based on five years of historical levels or forecast studies
                  when historical data is not available;

              •   Normal thermal plant operations;

              •   Operating and maintenance costs between $570 million and $590 million,
                  versus our previous forecast of $590 million to $610 million, which includes
                  an increase in our full-year forecasted bad debt expense from $6 million to
                  $15 million due to moratoriums on collection activities and customer
                  discormects; and

              •   Revised depreciation and amortization expense from between $415 million
                  and $435 million to between $410 million and $430 million.

        18.        On July 31, 2020, PGE announced its second quarter 2020 financial results in a


press release that stated, in relevant part:


5 -CIVIL CLASS ACTION COMPLAINT
       Case 3:20-cv-01523-SI          Document 1       Filed 09/03/20   Page 6 of 22




    Portland Genera.I Electric Company (NYSE: POR) today reported net income of
    $39 million, or 43 cents per diluted share, for the second quarter of 2020. This
    compares with net income of $25 million, or 28 cents per diluted share, for the
    second quarter of 2019.

    "We achieved solid second quarter financial results, driven by a combination of
    favorable hydro and wind conditions and lower operating expenses," said Maria
    Pope, PGE president and CEO. "As an essential service provider, we will continue
    working to keep costs low to support economic recovery and the communities we
    serve in this unprecedented time."

     Second quarter 2020 earnings compared to second quarter 2019 earnings

     Total revenues increased as a result of higher residential, industrial and wholesale
     demand, which was partially offiet by lower commercial demand. Power costs
     increased due to higher overall systein deliveries, which more than offset a decline
     in the average cost per Mwh due to lower gas prices and surplus hydro in the
     region. Operating expense declined due to continuous efforts to reduce the
     company's overall cost structure as well as lower plant maintenance expense. Tax
     expense was favorable due to higher Production Tax Credit generation at PGE's
     wind facilities.

                                        ***


     2020 Earnines Guidance

     PGE is reaffi.rming its 2020 earnings guidance of $2.20 to $2.50 per diluted share.
     This guidance is based on the following assumptions:

         •   Revised annual retail deliveries from a decrease of 1% to 2%, weather
             adjusted, to flat energy deliveries, weather adjusted, year over year. This
             upward revision reflects stronger residential and industhal demand offset
             by a decline in commercial deliveries;

         •   Netvarial]lepower costs forthe year ending December 31, 2020 to be below
             the power cost adjustment mechanism baseline, but within the established
             deadband range;

         •   Average hydro conditions for the year;

         •   Wind generation based on five years of historical levels or forecast studies
             when historical data is not availal]1e;

         •   Normal thermal plant operatious;

         •   Operating and maintenance expense between $570 million and $590
             million, which includes a full-year forecasted bad debt expense of $15


6 -CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01523-SI         Document 1      Filed 09/03/20          Page 7 of 22




                  million due to moratoriuins    on   collection   activities    and   customer
                  discormects; and

              •   Depreciation and amortization expense between $410 million and $430
                  million.

        19.        The above statements identified in |[|| 17-18 were materially false andfor

misleading, and faded to disclose matenal adverse facts about the Company' s business, operations,

and prospects.       Specifically, Defendants faded to disclose to investors: (1) that PGE lacked

effective internal controls over its energy trading practices; (2) that PGE persormel had entered

energy trades during 2020, with increasing volume accumulating late in the second quarter and

into the third quarter, that created significant negative financial exposure for PGE; (3) that, as a

rresult, the Company was reasonably likely to incur significant losses; and (4) that, as a result of

the foregoing, Defendants' positive statements about the Company's business, operations, and

prospects were materially misleading and/or lacked a reasonal]le basis.

                             Disclosures at the End of the Class Period

        20.        On August 24, 2020, after the market closed, PGE armounced that it had incurred

losses of $127 million as of August 24, 2020 due to certain "energy trades during 2020, with

increasing volume accumulating late in the second quarter and into the third quarter, resulting in

significant exposure to the Company." In addition, PGE announced that it had formed a Special

Committee `1o review the energy trading that led to the losses and the Company's procedures and

controls related to the trading." Specifically, the Company issued a press release that stated, in

relevant part:

        PGE personnel entered into a nuinber of energy trades during 2020, with increasing
        volume accumulating late in the second quarter and into the third quarter, resulting
        in significant exposure to the Company.

        In August 2020, this portion of PGE's energy portfolio experienced significant
        losses as wholesale electricity prices increased substantially at various market hubs
        due to extreme weather conditions, constraints to regional transmission facilities,

7 -CIVIL CLASS ACTION COMPLAINT
       Case 3:20-cv-01523-SI           Document 1       Filed 09/03/20    Page 8 of 22




    and changes in power supply in the West. During this time period, the California
    Independent System Operator (CAISO) declared a Stage 3 Electrical Emergency
    and ordered the first rolling blackouts in the state of California since 2001.

    As a result of the convergence of these conditions, the Company's energy portfolio,
    as of August 24, 2020, has experienced realized losses of $104 million and
    uurealized, mark-to-market losses of $23 million. Total third quarter losses in the
    portfolio are estimated to be up to $155 million subject to market conditions -
    although the ultimate amount of losses could exceed that amount.

    The increase in net variable power costs due to this trading activity will be
    recognized in PGE's results of operations. There will be no impact to customer
    prices, as the Company will not pursue regulatory recovery. The Company noted
    that the loss does not impact PGE's ability to serve customers.

     Promptly upon leaning of the issue, the PGE Board of Directors formed a Special
     Committee comprising five independent Board members (John Ballantine, Jack
     Davis (Chair), Kathryn Jackson, Neil Nelson and Charles Shivery) to review the
     energy trading that led to the losses and the Company's procedures and controls
     related to the trading, and to make recommendations to the Board for appropriate
     action. The Special Committee has retained Simpson Tliacher & Bartlett LLP as its
     independent legal advisor, which expects to engage additional advisors on behalf
     of the Special Committee during the course of this review.

     21.        In the same press release, PGE lowered its guidance for fiscal 2020, stating:

     PGE is revising its full-year 2020 guidance from $2.20 to $2.50 per diluted share
     to $ 1.30 to $ 1.60 per diluted share due to the impacts of higher net variable power
     costs. This guidance is based on the following assumptions:

           •   Higher third quarter net variable power costs of up to $155 million;

           •   Annual retail deliveries flat, weather adjusted, year over year;

           •   Average hydro conditions for the year;

           •   Wind generation based on five years of historical levels or forecast studies
               when historical data is not available;

           •   Normal thermal plant operations;

           •   Operating and maintenance expense between $550 million and $570
               million, which includes a full-year forecasted bad debt expense of $15
               million due to moratoriums on collection activities and customer
               disconnects; and




8 -CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01523-SI          Document 1      Filed 09/03/20     Page 9 of 22




              •   Depreciation and amortization expense between $410 million and $430
                  million.

       The Company believes the impact of this event is isolated to 2020, and reaffirms
       4% to 6% long-term diluted earnings per share growth based on previous guidance.
       The Company does not expect any change to its dividend guidance.

        22.        Onthisnews, thecompany's sharepricefell $3.51, ornearly 8%, to closeat $38.45


per share on August 24, 2020, on unusually heavy trading volume.

                                CLASS ACTION ALLEGATIONS

        23.        Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired PGE securities between April 24, 2020 and August 24, 2020, inclusive, and

who were damaged thereby (the "Class"). Excluded from the Class are Defendants, the officers

and directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had

a controlling interest.

        24.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, PGE's common shares actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions ofpGE common stock were traded publicly

during the Class Period on the NYSE. Record owners and other members of the Class may be

identified from records maintained by PGE or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.




9 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI           Document 1       Filed 09/03/20     Page 10 of 22




       25.        Plaintiffs claims are typical of the claims of the members of the aass as all

members of the Class are similarly a.ifected by Defendants' wrongful conduct in violation of

federal law that is complained of herein.

       26.        Plaintiffwill fairly and adequately protect the interests of the members of the class

and has retained counsel competent and experienced in class and secunties litigation.

       27.         Common questions of law and fact exist as to all members of the Class and


predominate over any questions solely affecting individual members of the Class.           Among the

questions of law and fact cominon to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants' acts as

alleged herein;


                  a)     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of PGE; and

                  (c)     to what extent the members of the class have sustained damages and the

proper measure of damages.

        28.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                UNDISCLOSED ADVERSE FACTS

        29.       The market for PGE's securities was open, wellrdeveloped and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, PGE's securities traded at artificially inflated prices during the Class Period. Plaintiff

10 - CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI        Document 1         Filed 09/03/20     Page 11 of 22




and other members of the Class purchased or otherwise acquired PGE's securities relying upon

the integrity of the market price of the Company's securities and maricet information relating to

PGE, and have been damaged theredy.

       30.     During the class period, Defendants materially misled the investing public, thereby

inflating the price of PGE's securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants' statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they faded to disclose material adverse information and/or misrepresented the

truth about PGE' s business, operations, and prospects as alleged herein.

       31.      At all relevant times, the material misrepresentations and omissious particularized

in this Complaint directly or proximately caused or were a substantial contnbuting cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about PGE's financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment

of the Company and its financial well-being and prospects, thus causing the Company' s securities

to be overvalued and artificially inflated at all relevant times. Defendants' matenally false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company's secunties at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                      LOSS CAUSATION

        32.     Defendants' wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.




11 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI        Document 1       Filed 09/03/20      Page 12 of 22




       33.      During the Class Period, Plaintiff and the Class purchased PGE's securities at

artificially inflated prices and were damaged thereby.     The price of the Company's securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof; were revealed,

ccausinginvestors'losses.

                                 SCIENTER ALLEGATIONS

       34.      As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding PGE, their control over, and/or

receipt and/or modification of PGE' s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning PGE, participated in the fraudulent scheme alleged herein.

                  APPLICABILITY 0F PRESUMPTION 0F RELIANCE
                      (FRAUD-ON-TIIE-MARKET DOCTRINE`

       35.      The market for PGE's securities was open, wellrdeveloped and efficient at all

relevant tinies. As a result of the materially false and/or misleading statements and/or failures to

disclose, PGE's securities traded at artificially inflated prices during the Class Period. On June 8,

2020, the Company's share price closed at a Class Period high of $48.28 per share. Plaintiff and

other members of the Class purchased or otherwise acquired the Company's securities relying




12 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI         Document 1     Filed 09/03/20     Page 13 of 22




upon the integrity of the market price of pGE's securities and market information relating to PGE,

and have been damaged thereby.

       36.     During the class period, the artificial inflation ofpGE's shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class.     As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about PGE' s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of PGE and its business, operations, and


prospects, thus causing the price of the Company's securities to be artificially inflated at all

relevant times, and when disclosed, negatively affected the value of the Company shares.

Defendants' materially false and/or misleading statements during the Class Period resulted in

Plaintiff and other members of the Class purchasing the Company' s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       37.      At all relevant times, the market for pGE's securities was an efficient market for

the following reasons, among others:

               (a)     PGE shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)      As a regulated issuer, PGE filed periodic public reports with the sEc and/or

the NYSE;

               (c)      PGE regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or



13 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI          Document 1        Filed 09/03/20      Page 14 of 22




               (d)      PGE was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and certain

customers of their respective brokerage firms. Each of these reports was publicly available and

entered the public marketplace.

       38.      As a result of the foregoing, the inarket for PGE's securities promptly digested

current information regarding PGE from all publicly available sources and reflected such

information in PGE's share price. Under these circumstances, all purchasers of PGE's secunties

during the Class Period suffered similar injury through their purchase of PGE's securities at

artificially inflated prices and a presumption of reliance applies.

       39.      A class-wide presumption of reliance is also appropriate in this action under the

Supreme Court's holding in .4j?jj/I.cz/ed Ufe a.r!.zc#s o/U/czfo v. U77z7cc7 Sfcz/es, 406 U.S. 128 (1972),


because the Class's claims are, in large part, grounded on Defendants' material misstatements

and/or omissions. Because this action involves Defendants' failure to disclose material adverse

information regarding the Company' s business operations and financial prospects-information

that Defendants were obligated to disclose~positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions.                 Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                        N0 SAFE HARBOR

        40.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

14 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI            Document 1       Filed 09/03/20      Page 15 of 22




characterized as forward looking, they were not identified as "forward-looking statements" when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the puaportedly forward-looking statements.

In the altemative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of PGE

who knew that the statement was false when made.

                                             FIRST CLAIM

                         Violation of Section loo) of The Exchange Act and
                                Rule lob-5 Promulgated Thereunder
                                       Against All Defendants

        41.         Plaintiffrepeats and re-alleges each and every allegation contained above as if fully

sid forth herein.

        42.         During the Class Penod, Defendants camed out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase PGE's secunties at artificially inflated prices.               In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        43.         Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company's securities in an effort to

 15 - CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI        Document 1       Filed 09/03/20      Page 16 of 22




maintain artificially high market prices for PGE's securities in violation of Section loo) of the

Exchange Act and Rule lob-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       44.      Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material infonnation about PGE's financial well-

being and prospects, as specified herein.

       45.      Defendants employed devices, schemes and artifices to defraud, while in


possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of PGE's value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about PGE and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company' s securities during the Class Period.

        46.     Each of the Individual Defendants' primary liability and controlling person liability

anses from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company's management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company's internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the



 16 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI         Document 1       Filed 09/03/20     Page 17 of 22




other defendants and was advised of, and had access to, other members of the Compairy's

management team, internal reports and other data and information about the Company' s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company's dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       47.      Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants' material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing PGE's financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants' overstatements and/or misstatements of the Company's business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

        48.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of pGE' s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company' s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integnty of the market in

which the securities trade, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants



17 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI            Document 1       Filed 09/03/20     Page 18 of 22




during the Class Period, Plaintiff and the other members of the Class acquired PGE's securities

during the Class Period at artificially high prices and were danaged thereby.

        49.         At the tiine of sald misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that PGE was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their PGE securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

        50.         By virtue of the foregoing, Defendants violated section 10(b) of the Exchange Act

and Rule lob-5 promulgated thereunder.

        51.         As a direct and proximate result ofDefendants' wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company's securities during the Class Period.

                                           SECOND CLAIM

                           Violation of Section 20(a) of The Exchange Act
                                 Against the Individual Defendants

        52.         Plaintiff repeats and re-alleges each and every allegation contained above as iffully

sut forth herein.

        53.         Individual Defendants acted as controlling persons of PGE within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company's

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendants had the power to influence


18 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI         Document 1       Filed 09/03/20     Page 19 of 22




and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff

contends are fake and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company's reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the al)inty to prevent the issuance of the statements or cause the statements to be corrected.

        54.     In particular, Individual Defendants had direct and supervisory involvement in the

day~to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

Same.


        55.     As set forth above, PGE and Individual Defendants each violated section lo(b) and

Rule lob-5 by their acts and omissions as alleged in this Complaint. By virtue of their position as

controlling persons, Individual Defendants are lial)le pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants' wrongful conduct, Plaintiff and other

members of the Class suffered damages in connection with their purchases of the Company's

securities during the Class Period.

                                      PRAYER FOR RELIEF

        WIIEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        @)      Awarding compensatory damages in favor ofplaintiffand the other class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants'

wrongdoing, in an amount to be proven at trial, including interest thereon;



 19 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01523-SI        Document 1        Filed 09/03/20    Page 20 of 22




       (c)      Awarding plaintiff and the class their reasonable costs aiid expenses incurred in

this action, including counsel fees and expert fees; and

       (d)      Such other and furtherreliefas the courtmay deemjust and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: September 3, 2020                      By:

                                             Jeffre
                                             RANSOM, GILBERTSON, MARTIN
                                             & RATLIFF, LLP
                                             8401 NE Halsey Street Suite 208
                                             Portland, OR 97220
                                             T: 503-226-3664
                                             F: 503-243-6716
                                                    rl500    ail.com


                                             GLANCY PRONGAY & MURRAY LLP
                                             Robert V. Prongay
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201 -9150
                                             Facsimile: (310) 201 -9160


                                             Attorneys for Plaintiff Kevin Hessel




20 -CIVIL CLASS ACTION COMPLAINT
 Case 3:20-cv-01523-SI            Document 1        Filed 09/03/20      Page 21 of 22




                  SWORLN CERTIFICATION 0F PLAINTIFF

PORTLAND GENERAL ELECTRIC COMPANY SECURITIES LITIGATION


 I, Kevin Hessel, certify that:


 1.       I have reviewed the complaint and authorize its filing and/or the filing of a Lead
        Plaiiitiff motioii on iny behalf.

        I did not purchase the Poilland General Electric Compaiiy securities that are the
        subject of this action at the direction of plaintiff s counsel or in order to
        participate in any private action arising under this title.

        I am williiig to serve as a representative pal.ty on behalf of a class and will testify
        at deposition aiid trial, if iiecessai.y.


        My transactions in Poilland Genei.al Electric Company securities duriiig the Class
        Period set forth in the Complaint are as follows:


        (See attached transactions)

        I have not sought to serve, nor served, as a representative pally on behalf of a
        class under this title during the last thi-ee years, except for the following:



 6.        I will not accept ally payment for serving as a representative party, except to
         receive my pro rata share of any recovery or as ordered or approved by the court,
         including the award to a representative plaintiff of reasonable costs and expenses
         (including lost wages) directly relating to the representation of the class.



 I declare under penalty of perjury that the foregoing are true and correct statements.




 8/31/2020                                   ha.fu th+ssd

                                                             Kevin Hessel
Case 3:20-cv-01523-SI     Document 1     Filed 09/03/20   Page 22 of 22




Kevin Hessel's Transactions in Portland General Electric Company (POR)
     Date            Transaction Type     Quantity          Unit price
  7 /2:9 /2:I J2:0                                          $43.8000

  7/30/2020                                                 $43.9357

  7/31 /2020                                                $43.9521
